Title: To James Madison from David Bard, 11 April 1808
From: Bard, David
To: Madison, James



Sir
Capitol 11th. April 1808.

Being informed that Mr. Alfred Balch has expressed a desire of being honored with the charge of Dispatches from our Govt. to Europe, I beg leave to introduce him to Your favourable Notice.  I have but a short, and slight acquaintance with the Young Gentleman, but have been long in the habits of Intimacy with the Revd. Mr. Balch, his father, and my high respect for his character, induces me to offer his son any services in my power.  Mr. Alfred Balch has a classical education, has read Law, and commenced the practice of it, and I am happy in observing that some Gentlemen of respectibility, have recommended him as a Young man of probity, and meriting confidence.  If he shall have the important trust, which he wishes, committed to him, I hope he will acquit himself to the satisfaction of the Govt.  I have the honor to be, with Sentiments of Respect Yr. Hum. Servt.

David Bard

